PER CURIAM.
We affirm the trial court’s denial of class certification under Florida Rule of Civil Procedure 1.220(b)(2), the only basis alleged in the appellants’ amended complaint. The trial court did not err in finding that the amendment of the Club’s bylaws was valid and made declaratory relief unnecessary. See Duran v. Credit Bureau of Yuma, Inc., 93 F.R.D. 607 (D.Ariz.1982) (interpreting analogous provision of federal class action rule as not authorizing relief under similar circumstances).
WARNER, FARMER and KLEIN, JJ., concur.